DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 7/18/2022 has been entered.
 
Applicants are informed that the rejections of the previous Office action not stated below have been withdrawn from consideration in view of the Applicant’s arguments and/or amendments.

Election/Restrictions
Applicant’s election without traverse of the required species in the reply filed on 1/22/19 is acknowledged.
Claim 9 is withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 1/22/19.
	Claims 1, 2, 4-8, 10-17 and 19-31 are examined on the merits.  Claims 25-31 are newly presented.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 7/18/2022 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.


Response to Arguments
Applicant's arguments filed 7/15/2022 have been fully considered but they are not persuasive.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.


Claims as presented below are provisionally or non-provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim as presented below of copending Application No.s or issued applications.  Although the claims at issue are not identical, they are not patentably distinct from each other because the inventions that are claimed in the co-pending application is also drawn to products and/or methods of using an composition comprising RNA or mRNA that encode an antigen that is a hemagglutinin protein and this RNA or mRNA is combined with a lipid composition comprising specific percentages of cationic/ionizable cationic lipid, non-cationic lipid, PEG-modified lipid and a sterol.  The present invention limitations of a nanoparticle having a polydiversity value of less than 0.4, having a neutral charge at a neutral pH and nanoparticle diameter would be inherent properties to any nanoparticle that contains the lipid composition as presently claimed.
For example, the lipid nanoparticle composition claimed by these patents requires % amounts that are the same or reside within the molar ratio % of about 20-60% ionizable cationic lipid, about 5-25% non-cationic lipid, about 25-55% sterol and about 0.5 to 15% PEG-modified lipid.  
Lastly, the some of the following patented inventions also require a chemical modification to the mRNA or RNA that involves modifying at least 80% of the uracil bases.  
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented, or a nonstatutory double patenting rejection.

(Prior Rejection Maintained) Claims 1, 2, 6, 7, 8, 10, 11-13, 19, 25, 28, 29, 30 and 31 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 38, 39, 43, 76 and 77 of copending Application No. 16/493,986. Although the claims at issue are not identical, they are not patentably distinct from each other because the invention of ‘986 is drawn to a composition comprising a mRNA encoding an influenza hemagglutinin protein.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

(New Rejection) Claims 1, 2, 6, 7, 8, 10, 11-13, 19, 25, 28, 29, 30 and 31 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 68-73 of copending Application No. 15/767,609. Although the claims at issue are not identical, they are not patentably distinct from each other because the invention of ‘609 is drawn to a composition comprising a mRNA encoding an influenza virus antigenic polypeptide.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

(Prior Rejection Reinstated) Claims 1, 2, 4-8, 10-17, 19, 24, 25, 29-31 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 11, 12, 37-39 and 132 of copending Application No. 16/036,318. Although the claims at issue are not identical, they are not patentably distinct from each other because the invention of ‘318 is drawn to a composition comprising a mRNA encoding an influenza virus hemagglutinin.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

*With regard to co-pending applications and their filing dates, applicants are directed to MPEP 1490, section [VI], part [D] “Two or More Copending Applications”, subpart [1.] “Effective U.S. Filing Date”.  

	
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


(New Rejection) Claims 1, 2, 4-8, 10-17 and 19-31 are rejected under 35 U.S.C. 103 as being unpatentable over Brito et al. (WO/15/095346-sited in IDS submitted on 7/18/2022) and in view of Kallen et al. (WO/12/116810).
The claimed invention is drawn to:
A mRNA vaccine, comprising:
one or more mRNA polynucleotides having an open reading frame (ORF) encoding a viral surface polypeptide antigen from an influenza virus, at least one 5' terminal cap and at least one chemical modification, and a cationic lipid nanoparticle wherein the lipid nanoparticle comprises 40-60% of cationic lipid, 5-15% of a non-cationic lipid, 30-50% of a structural lipid and a PEG lipid, such as 1-2% PEG-modified lipid.
The vaccine is one mRNA, the cationic lipid nanoparticle has a polydispersity value of less than 0.4, the nucleic acid vaccine is multivalent and the mRNA polynucleotides encode 1 antigenic polypeptide.  The nanoparticle has a mean diameter of 50-200nm or 80-100nm.  
The mRNA has a chemical modification selected from the group consisting of: pseudouridine, 2-thiouridine, 4’-thiouridine, 5-methylcytosine, 2-thio-1-methyl- 1-deaza-pseudouridine, 2-thio-1-methyl-pseudouridine, 2-thio-5-aza-uridine, 2-thio-dihydropseudouridine, 2-thio-dihydrouridine, 2-thio-pseudouridine, 4-methoxy-2-thio-pseudouridine, 4-methoxy-pseudouridine, 4-thio-l-methyl-pseudouridine, 4-thio-pseudouridine, 5-aza-uridine, dihydropseudouridine, 5-methoxyuridine, and 2’-0-methyl uridine.  
The chemical modification can also be located at the 5-position of the uracil and the mRNA polynucleotide does not include a histone stem-loop stabilization element.
The nucleic acid is formulated to produce neutralizing antibodies after a single administration, the mRNA is also formulated with an adjuvant, such as an immunostimulatory nucleic acid and the 

A mRNA vaccine, comprising:
one or more mRNA polynucleotides having an open reading frame encoding a viral surface polypeptide antigen that is derived from an infectious agent, at least one 5' terminal cap and at least one chemical modification, formulated within a cationic lipid nanoparticle, wherein the cationic lipid nanoparticle comprises a ratio of about 45-49% ionizable cationic lipid, about 2.0-3.0% PEG lipid, about 30-40% cholesterol and about 10-12% non-cationic lipid.

The claimed invention also requires a nucleic acid vaccine comprising mRNA polynucleotides having an open reading frame, wherein at least 80% or 100% of the uracil in the open reading frame (ORF) have a chemical modification, thereby having at least two chemical modiciations.  
The mRNA is codon optimized; has a poly A tail of 80-250 nucleotides; and the vaccine includes 1.5 mg/ml of mRNA polynucleotide and 35-45 mg/ml lipids in the nanoparticle or 2mg/ml of mRNA polynucleotide and about 40mg/ml lipids in the nanoparticle.


The prior art
	

Brito et al. teach formulating mRNA molecules which encode polypeptides of infectious agents, hemagglutinin proteins of influenza viruses. [see pages 78 and 80]  Brito et al. teach the formulation of these RNA molecules with liposomes that comprise ionizable cationic lipid, non-cationic lipid, sterol and PEG-modified lipid.  More specifically, their liposomes that encapsulate the mRNA comprise at the molar ratio level, 10 DSPC (non-cationic lipid); 40 cationic lipid; 38 cholesterol (sterol) and 2 lipidated PEG. [see page 247]  Brito et al. also teach that the lipid nanoparticle can have a diameter of 60-180 nm, a poly dispersity of less than 0.2 and a neutral charge and lipid compositions can be formulated with adjuvants [see pages 38, 58 and 70]  Brito et al. also teach that at least one nucleobase can be chemically modified, such as a pseudouridine. [see pages 77 and 255]  Brito further teach that the poly A tail is about 250 adenosine nucleotides in length and UTRs at the 5’ and 3’ ends. [see pages 63 and 241]  
However, while Brito et al. do teach that mRNA can be encapsulated inside a lipid nanoparticle that contains a species of the LNP claimed, no working example was provided in which an mRNA that specifically encodes a hemagglutinin protein is located in such a LNP.  Brito et al. also fail to teach the specific vaccine mRNA to lipid mg/mL amounts.

Kallen et al. teach methods of administering vaccines comprising at least one mRNA encoding at least one antigen for vaccination of newborns and/or infants. The RNA vaccines taught by Kallen et al. are capable of eliciting different immune responses, such as B and T cell responses (see page 10, lines 21-22). Kallen et al. teaches influenza A antigens, as well as specifically mentioning neuraminidase and hemagglutinins H1-15, and Influenza A subtype such as a H7. [see page 12, lines 16-33] Page 23, lines 6-16 of Kallen et al. teaches chemical modifications of the mRNA, such as increasing the G/C content to improve the stability of the mRNA sequence since adenosine and uracil bases decreases sequence stability. [see page 24, lines 29-33]  Based on these teachings one of ordinary skill in the art would be motivated to replace all uracils, such as through chemical modifications (G/C substitution) in order improve the stability of the mRNA.  

Since Brito et al. teach chemical that mRNA can specifically be encapsulated inside a LNP of the instant invention and replacing uracil with pseudouracil and Kallen et al. teach replacing uracils of the mRNA and that mRNA encoding for viral surface proteins, such as hemagglutinin, can be administered to hosts for inducing an immune response.  Furthermore, MPEP § 2144.05 (II) (A) states, “…Optimization Within Prior Art Conditions or Through Routine Experimentation…“[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to dis-cover the optimum or workable ranges by routine experimentation…”.  Therefore, one of ordinary skill in the art would be motivated to formulate the dosage amounts RNA/liposome compositions of Brito et al. through routine optimization to include1.5 mg/ml of mRNA polynucleotide and 35-45 mg/ml lipids in the nanoparticle or 2mg/ml of mRNA polynucleotide and about 40mg/ml lipids in the nanoparticle.  As a result the invention as a whole was clearly prima facie obvious to one of ordinary skill in the art at the time the invention was made.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN P BLUMEL whose telephone number is (571)272-4960.  The examiner can normally be reached on M-F 7-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Janet L Andres can be reached on 5712720867.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/BENJAMIN P BLUMEL/Primary Examiner, Art Unit 1648